McCarthy v. State                                                   















IN THE
TENTH COURT OF APPEALS
 

No. 10-91-213-CR

        DENIS McCARTHY,
                                                                              Appellant
        v.

        THE STATE OF TEXAS,
                                                                              Appellee
 

 From the 272nd District Court
Brazos County, Texas
Trial Court # 19,111-272
                                                                                                                
                                                                     
O P I N I O N
                                                                                                     

          Appellant entered a plea of nolo contendere to a motion to revoke his probation and, after
a hearing, the court revoked his probation and sentenced him to ten years confinement in prison
for possession of a controlled substance.
          Appellant has filed a request in this court, personally signed by him and approved by his
attorney, to withdraw his notice of appeal and dismiss his appeal. 
          No decision of this court having been delivered prior to the receipt of Appellant's request,
his request to withdraw his notice of appeal is granted and the appeal is dismissed.
                                                                                 PER CURIAM
Before Chief Justice Thomas,
          Justice Cummings and
          Justice Vance
Dismissed
Opinion delivered and filed December 18, 1991
Do not publish